Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
 	Claims 1, 3, 4, 9-17, 20-24 are pending in the instant application. 
 	Claims 1, 3, 4, 9-17, 20-24 are being examined herewith.
Response to arguments of 17 August 2022
 	Applicant’s arguments (Remarks, pages 5-6) against the rejection of claims 1, 3, 4, 8-17, 20-24 on the ground of nonstatutory double patenting over claims of U.S. Patents 8,980,894; 9,889,148; 10,117,869; 10,537,588, and over claims of co-pending U.S. Patent Application 16/127,921 (now U.S. patent 11,413,285), have been considered.
 	Applicant's arguments of 17 August 2022 (Remarks, pages 5-6) are centered around two main points. The first point is that none of the claims of the patents/patent application used in the obviousness double patenting rejection on record recite a specific daily dosage amount 0.2 mg/kg to 0.6 mg/kg bodyweight (as in the instant claims) which is effective to treat a dog suffering from asymptomatic (occult, preclinical) heart failure due to mitral valve disease (MVD) so as to effect a reduction in heart size of an already pathologically enlarged heart of the dog; claims of these patent documents recite a daily dosage 0.01-10 mg/kg bodyweight. 
 	The second point (page 6, second paragraph) is that disclosures provide test data which clearly demonstrate the efficacy of a precise daily dosage range that falls within the instantly claimed dosage range for pimobendan in the treatment of dogs suffering from MVD and an already pathologically enlarged heart. 
 	In response, the instantly claimed dose is within the range claimed in the reference patents/patent application. Further, exploring different doses/amounts of active ingredient to be administered in a method of treatment with the aim of optimizing therapeutic effect, is well within the skill of the artisan.
 	Further, the examiner maintains that the patient population in the claims of reference patents, namely patients suffering from asymptomatic heart failure ISACHC Class I (in claims of 8,980,894, or 10,117,869, or application 16/127,921), or patients suffering from heart failure accompanied by an increase in heart size (as in claims of 9,889,148), or patients suffering from asymptomatic heart failure associated with a pathologically enlarged heart ISACHC Class Ib (as in claims of 10,537,588) encompass the instant patient population, which is patients suffering from asymptomatic heart failure ISACHC Class I or Ib due to mitral valve disease. That is why practicing a method of treating heart failure in such patient subpopulation with pimobendan is expected to result in therapeutic effect. These rejections are maintained and modified detailed rejections are made below.
 	Applicant has indicated (Remarks of 17 August 2022, page 6, 4th paragraph) that a Rule 132 Declaration by Dr. Schummer was being prepared for submission soon after the filing of the response of 17 August 2022, and the examiner is requested to consider said 132 Declaration prior to preparing any further communication in relation to this application. 
 	In response, as of 19 November 2022, no 132 Declaration has been filed in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 9-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14 of U.S. Patent 8,980,894 (cited in PTO-892 of 2 April 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-8, 10-14 of U.S. Patent 8,980,894 render obvious the instant claims.
Claims 1, 3-8, 10-14 of U.S. Patent 8,980,894 are drawn to a method for treating a patient suffering from asymptomatic heart failure ISACHC Class I with, for example, pimobendan, wherein pimobendan is effective to prolong time until onset of symptoms of heart failure in the patient; claims 4, 10 recite the active agent in oral form; claims 5, 11 recite the daily dose which encompasses the daily dose in the instant claims; claims 6, 12 recite the patient being, for example, a dog; claims 7, 13 recite that administration causes a reduction in the size of the heart of the patient. 
Instant claims are drawn to a method of treating a dog suffering from asymptomatic heart failure (claim 3 recites stage ISACHC Class I, claim 24 recites stage ISACHC Class IB) due to mitral valve disease (MVD), the method comprising administering to the patient an effective amount of a composition comprising pimobendan to effect a reduction in heart size of an already pathologically enlarged heart of the dog, wherein pimobendan is administered in a daily dose of 0.2 mg/kg to 0.6 mg/kg bodyweight. 
The patient population in claims 1, 3-8, 10-14 of U.S. Patent 8,980,894, patients suffering from asymptomatic heart failure ISACHC Class I, encompasses patients suffering from asymptomatic heart failure due to mitral valve disease (MVD), which is the patient population in the instant claims.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 3-8, 10-14 of U.S. Patent 8,980,894 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer pimobendan to dogs suffering from asymptomatic heart failure due to MVD and pathologically enlarged heart, because claims 1, 3-8, 10-14 of U.S. Patent 8,980,894 teach that pimobendan is effective to treat/ to prolong the time to symptom onset, and is effective to reduce heart size in patients suffering from asymptomatic heart failure ISACHC Class I.
The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart failure due to mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease), which is a subpopulation of the patients in claims 1, 8 of U.S. Patent 8,980,894, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs. 
The person of ordinary skill in the art would have been motivated to explore different daily dose regimens of pimobendan within the range taught by claims 5, 11 of U.S. Patent 8,980,894, because such an exploration of different doses/amounts of active ingredient with the aim of determining the therapeutic dose resulting in optimum therapeutic effect in a method of treatment is routine, well within the skill of the artisan. The person of ordinary skill in the art would have administered different daily dose regimens of pimobendan within the range taught by claims 5, 11 of U.S. Patent 8,980,894, with the expectation of achieving therapeutic effect.
Thus, instant claims 1, 3, 4, 9-17, 20-24 are rejected.

Claims 1, 3, 4, 9-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15, 17, 22, 24-27 of U.S. Patent 9,889,148 (cited in PTO-892 of 2 April 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5-15, 17, 22, 24-27 of U.S. Patent 9,889,148 render obvious the instant claims.
Claims 1-2, 5-15, 17, 22, 24-27 of U.S. Patent 9,889,148 are drawn to a method for treating a patient suffering from heart failure with pimobendan, wherein heart failure is accompanied by an increase in heart size and the patient is, for example, a dog, and reducing the heart size (VHS) of the patient; claims 8-9 recite pimobendan in oral form; claims 10, 11 recite the daily dose which encompasses the daily dose in the instant claims; claim 5 recites the patient being a dog; claim 27 is drawn to a method of reducing heart size in a patient suffering from heart failure by administering pimobendan, wherein heart failure is accompanied by an increase in heart size and the patient is, for example, a dog, wherein the heart size (VHS) of the patient is reduced. 
The patient population in claims 1-2, 5-15, 17, 22, 24-27 of U.S. Patent 9,889,148, patients suffering from heart failure, encompasses patients suffering from asymptomatic heart failure due to mitral valve disease (MVD), which is the patient population in the instant claims.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-2, 5-15, 17, 22, 24-27 of U.S. Patent 9,889,148 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer pimobendan at the daily dose taught by claims of U.S. Patent 9,889,148 to dogs suffering from asymptomatic heart failure due to MVD and pathologically enlarged heart, because claims 1-2, 5-15, 17, 22, 24-27 of U.S. Patent 9,889,148 teach that pimobendan is effective to treat and is effective to reduce heart size in patients/dogs suffering from heart failure.
The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart failure due to mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease), which is a subpopulation of the patients in claims 1, 5, 27 of U.S. Patent 9,889,148, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs.
Further, the person of ordinary skill in the art would have been motivated to explore different daily dose regimens of pimobendan within the range taught by claims 10, 11 of U.S. Patent 9,889,148, because such an exploration of different doses/amounts of active ingredient with the aim of determining the therapeutic dose resulting in optimum therapeutic effect in a method of treatment is routine, well within the skill of the artisan. The person of ordinary skill in the art would have administered different daily dose regimens of pimobendan within the range taught by claims 10, 11 of U.S. Patent  9,889,148, with the expectation of achieving therapeutic effect.
Thus, instant claims 1, 3, 4, 9-17, 20-24 are rejected.

Claims 1, 3, 4, 9-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-9, 13-15 of U.S. Patent 10,117,869 (cited in PTO-892 of 2 April 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-9, 13-15 of U.S. Patent 10,117,869 render obvious the instant claims.
Claims 1, 4-5, 7-9, 13-15 of U.S. Patent 10,117,869 are drawn to an article of manufacture comprising at least one pharmaceutical composition comprising pimobendan in a therapeutically effective amount to prolong time until onset of symptoms of heart failure in the patient and reduce heart size for a patient having ISACHC Class I, and a second therapeutic agent benazepril, furosemide. 
Claim 1 of U.S. Patent 10,117,869 recites patients suffering from asymptomatic heart failure ISACHC Class I, which encompass patients suffering from asymptomatic heart failure due to mitral valve disease (MVD), which is the patient population in the instant claims.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 4-5, 7-9, 13-15 of U.S. Patent 10,117,869 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer the pharmaceutical composition comprising pimobendan taught by claims of U.S. Patent 10,117,869 to dogs suffering from asymptomatic heart failure due to MVD and pathologically enlarged heart, because claims 1, 4-5, 7-9, 13-15 of U.S. Patent 10,117,869 teach that pimobendan is effective to treat/ to prolong the time to symptom onset, and is effective to reduce heart size in patients suffering from asymptomatic heart failure ISACHC Class I.
The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart failure due to mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease), which is a subpopulation of the patients in claim 1 of U.S. Patent 10,117,869, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs. 
Further, the person of ordinary skill in the art would have been motivated to determine the therapeutic dose of pimobendan administered in the method of treatment, because such an exploration of different doses/amounts of active ingredient with the aim of determining the therapeutic dose resulting in optimum therapeutic effect in a method of treatment is routine, well within the skill of the artisan. 
Thus, instant claims 1, 3, 4, 9-17, 20-24 are rejected.

Claims 1, 3, 4, 9-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588 (cited in PTO-892 of 2 April 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588 render obvious the instant claims.
Claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588 are drawn to method for treating a patient suffering from ISACHC Class Ib heart failure (asymptomatic associated with enlarged heart) comprising administering pimobendan, wherein the administration results in a reduction in the size of the patient’s heart; claim 2 recites that the patient is a dog; claim 5 recites the active agent in oral form; claim 6 recites the daily dose which encompasses the daily dose in the instant claims; claims 8, 10, 15, 17 recite administration of pimobendan in combination with a medicament such as an ACE inhibitor, or a diuretic or combinations thereof (as in instant claims 11-13). 
 	The patient population in claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588, patients suffering from ISACHC Class Ib asymptomatic heart failure associated with cardiomegaly (pathologically enlarged heart), encompasses patients suffering from asymptomatic heart failure due to mitral valve disease (MVD) and pathologically enlarged heart, which is the patient population in the instant claims.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer pimobendan to dogs suffering from asymptomatic heart failure due to MVD and pathologically enlarged heart, because claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588 teach that pimobendan is effective to treat and is effective to reduce heart size in patients suffering from asymptomatic heart failure and cardiomegaly (pathologically enlarged heart) ISACHC Class Ib. The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart failure due to mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease) and pathologically enlarged heart, which is a subpopulation of the patients in claims 1-8, 10, 15, 17 of U.S. Patent 10,537,588, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs. 
Further, the person of ordinary skill in the art would have been motivated to explore different daily dose regimens of pimobendan within the range taught by claim 6 of U.S. Patent 10,537,588, because such an exploration of different doses/amounts of active ingredient with the aim of determining the therapeutic dose resulting in optimum therapeutic effect in a method of treatment is routine, well within the skill of the artisan. The person of ordinary skill in the art would have administered different daily dose regimens of pimobendan within the range taught by claim 6 of U.S. Patent 10,537,588, with the expectation of achieving therapeutic effect.
Thus, instant claims 1, 3, 4, 9-17, 20-24 are rejected.

Claims 1, 3, 4, 9-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-18 of U.S. Patent 11,413,285 (U.S. Patent Application 16/127,921, cited in PTO-892 of 2 April 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9, 11-18 of U.S. Patent 11,413,285 render obvious the instant claims.
Claims 1, 3-9, 11-18 of U.S. Patent 11,413,285 are drawn to method for treating a patient suffering from ISACHC Class I asymptomatic heart failure comprising administering pimobendan, wherein the administration results in a reduction in the size of the patient’s heart; claims 6-8, 14-16 recite that the patient is a dog; claim 3 recites the active agent in oral form; claim 4 recites the daily dose which encompasses the daily dose in the instant claims; claim 9 recites that the patient has ISACHC Class IB heart failure (asymptomatic associated with cardiomegaly); claim 18 is drawn to a method for treating a dog suffering from asymptomatic heart disease by administering pimobendan, wherein the administration delays a time until onset of congestive heart failure in the dog. 
The patient population in claims 1, 3-9, 11-18 of U.S. Patent 11,413,285, patients suffering from ISACHC Class I or Class Ib asymptomatic heart failure /associated with cardiomegaly (pathologically enlarged heart), encompasses patients suffering from asymptomatic heart failure due to mitral valve disease (MVD) and pathologically enlarged heart, which is the patient population in the instant claims.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 3-9, 11-18 of U.S. Patent 11,413,285 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer pimobendan to dogs suffering from asymptomatic heart failure due to MVD and pathologically enlarged heart, because claims 1, 3-9, 11-18 of U.S. Patent 11,413,285 teach that pimobendan is effective to treat and is effective to reduce heart size in patients suffering from asymptomatic heart failure and cardiomegaly (pathologically enlarged heart) ISACHC Class Ib. The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart failure due to mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease) and pathologically enlarged heart, which is a subpopulation of the patients in claims 1, 3-9, 11-18 of U.S. Patent 11,413,285, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs. 
Further, the person of ordinary skill in the art would have been motivated to explore different daily dose regimens of pimobendan within the range taught by claim 4 of U.S. Patent 11,413,285, because such an exploration of different doses/amounts of active ingredient with the aim of determining the therapeutic dose resulting in optimum therapeutic effect in a method of treatment is routine, well within the skill of the artisan. The person of ordinary skill in the art would have administered different daily dose regimens of pimobendan within the range taught by claim 4 of U.S. Patent 11,413,285, with the expectation of achieving therapeutic effect.
Thus, instant claims 1, 3, 4, 9-17, 20-24 are rejected.

Conclusion
Claims 1, 3, 4, 9-17, 20-24 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627